SANBORN, Circuit Judge
(concurring). Because I am of the opinion that all the questions in this case, except those arising under the 30-year statute of limitations of Missouri (section 6770, Revision of 1889), were presented to, considered, and decided by this court in Byrd v. Hall et al., 196 Fed. 762, 117 C. C. A. 568, and because I am also of the opinion that the deed of William ,Sugg was, as to creditors, voidable and not void, that it was valid until avoided and not void until validated, that William Sugg did not die seised of the lands conveyed by that deed, that the probate court was without jurisdiction to sell those lands as part of' his estate, and that the administrator's deed of them was void, as this court held in that case, I dissent from that part of the foregoing opinion which treats of these subjects. But I concur in the conclusion that the defendants’ title may be sustained under the 30-year statute of limitations.